UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-5118



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JESSICA M. COBIA,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:06-cr-00359-CMC)


Submitted:   April 26, 2007                 Decided:   April 30, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Dean Arthur Eichelberger, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jessica M. Cobia pled guilty to one count of a three-

count indictment charging credit card fraud, in violation of 18

U.S.C. § 1029(a)(2) (2000) (Count 1). The district court sentenced

Cobia     to    fifty-seven   months’     imprisonment,    three   years    of

supervised release, and ordered payment of restitution in the

amount of $101,251.83 and a $100 statutory assessment.*              Cobia’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious grounds for

appeal, but questioning whether the district court complied with

the requirements of Fed. R. Crim. P. 11 in accepting Cobia’s plea.

Cobia was given an opportunity to file a pro se brief, but has

failed to do so.

               Cobia did not move in the district court to withdraw her

guilty plea, therefore her challenge to the adequacy of the Rule 11

hearing    is    reviewed   for   plain   error.   See    United   States   v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).              We have carefully

reviewed the transcript of the Rule 11 hearing and find no plain




     *
      The probation officer calculated an advisory sentencing
guideline range for Cobia of fifty-seven to seventy-one months’
imprisonment founded on a total offense level of nineteen and a
criminal history category of V. After careful consideration of the
facts and evidence, the district court made all the factual
findings appropriate for that determination, and considered the
advisory sentencing range along with the other factors described in
18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), prior to imposing
sentence.

                                     - 2 -
error in the district court’s acceptance of Cobia’s guilty plea.

See United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Cobia’s conviction and sentence. This

court requires that counsel inform his client, in writing, of her

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -